This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 222 SSM 31
The People &c.,
            Respondent,
        v.
Eugene Francis,
            Appellant.




          Submitted by Andrew W. Sayegh, for appellant.
          Submitted by Laurie Sapakoff, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
Supreme Court had jurisdiction over the case when it corrected an
error in a decision issued one day prior based on an objective
fact and thereby reinstated certain counts of defendant's

                              - 1 -
                                  - 2 -                           SSM 31

indictment.    Accordingly, there is no basis to disturb the
judgment entered upon defendant's guilty plea.
*   *   *     *   *   *   *   *    *      *   *   *   *   *   *    *   *
On review of submissions pursuant to section 500.11 of the Rules,
order affirmed, in a memorandum. Judges Pigott, Rivera,
Abdus-Salaam, Stein, Fahey and Garcia concur. Chief Judge
DiFiore took no part.

Decided November 17, 2016




                                  - 2 -